                                    IN THE UNITED STATES DISTRICT COURT

                                     DISTRICT OF UTAH, CENTRAL DIVISION


             JUST US REALTORS, LLC on Behalf                         MEMORANDUM DECISION AND
    of Itself and All Others Similarly Situated,                     ORDER GRANTING IN PART [74]
                                                                     MOTION FOR LEAVE TO AMEND
                                          Plaintiff,                  AND GRANTING IN PART [89]
                                                                          MOTION FOR STAY
                       vs.
                                                                     Case No. 2:18-CV-00128-HCN-CMR
             NUDGE, LLC ET AL.,
                                                                         Judge Howard C. Nielson, Jr.
                                          Defendants.
                                                                      Magistrate Judge Cecilia M. Romero



            Before the court is Plaintiff Just Us Realtors’ (Plaintiff) Motion for Leave to File

Amended Complaint (Motion to Amend) (ECF 74) and Defendants BuyPD (BuyPD), Income

Property USA (Income), Nudge, LLC (Nudge), and Ryan Poleman’s (Poleman) (collectively

Nudge Defendants) Motion to Stay (ECF 89) referred to the undersigned from Judge Nielsen in

accordance with 28 U.S.C. § 636(b)(1)(A). The court notes this is a procedurally complicated

matter with no perfect solution. For the reasons set forth below the court GRANTS in part the

Motion to Stay and GRANTS in part the Motion to Amend.

                                                  I.        BACKGROUND

            Plaintiff, on behalf of itself and all others similarly situated1, filed this putative class

action against nine defendants, which include a number of individuals and limited liability

corporations that allegedly sold and financed real estate through investor training seminars.

Plaintiff’s original complaint (Complaint) alleged defendants misrepresented the ownership and

value of the real estate they offered for sale and fraudulently induced it and other investors to


1
    The court has not yet certified this action as a class action.
overpay for property (ECF 2). On June 19, 2019, Judge Campbell granted defendants’ motions

to dismiss (ECF 24, 26, 28, 29) and dismissed the Complaint without prejudice (ECF 72). In her

Order Judge Campbell ordered Plaintiff to file a motion to amend its complaint, along with a

proposed amended complaint, within twenty-eight days.

       On July 17, 2019, Plaintiff filed the pending Motion to Amend contending its proposed

amended complaint (Amended Complaint) (ECF 74 at 1) cured the deficiencies outlined in Judge

Campbell’s Order by: 1) specifying each defendant that caused or reasonably foresaw the use of

mail or wire in violation of 18 U.S.C. § 1341 and § 1343; 2) specifying each defendant that

caused inducement of interstate travel in violation of 18 U.S.C. § 2314; and 3) replacing terms

“Property Defendants,” “Attorney Defendants,” and “Defendants” with the names of the specific

defendants, stating their role and specifying who is connected to the fraud. Plaintiff also alleges

the Amended Complaint cures deficiencies related to jurisdictional issues and the amount in

controversy, addresses issues raised by defendants’ motions to dismiss, and incorporates

allegations uncovered during Plaintiff’s investigation. In response, Defendants American Legal

& Escrow, LLC, Invictus Law, LLC, and Blair Jackson (collectively Jackson Defendants),

Insider’s Cash, LLC (Insider’s Cash”), Guardian Law, LLC (Guardian Law), and the Nudge

Defendants filed respective oppositions to the Motion to Amend (ECF 81, 82, 83, 84). In

general, all four groups of defendants (Jackson Defendants, Guardian Law, Insider’s Cash, and

Nudge Defendants) request the court deny Plaintiff’s Motion to Amend on futility grounds.

       Prior to any ruling on the Motion to Amend, on December 19, 2019, Chief Judge Robert

J. Shelby issued a preliminary injunction in a matter involving the Federal Trade Commission

(FTC), Utah Division of Consumer Protection, and a number of defendants including three of the




                                                 2
Nudge Defendants—BuyPD, Nudge and Poleman (“FTC Matter”).2 In the Stipulated

Preliminary Injunction (Preliminary Injunction), Judge Shelby enjoined BuyPD, Nudge,

Poleman, and “other persons seeking to establish or enforce any claim, right, or interest against

or on behalf of Defendants, and all others acting for or on behalf of such persons . . . from taking

action that would interfere with the exclusive jurisdiction of this Court over the Assets or

Documents of Defendants, including but not limited to: “[c]ommencing, prosecuting, or

continuing a judicial, administrative, or other action or proceeding.”3 The Preliminary Injunction

is in “full force and effect until entry of a final judgment adjudicating all the claims and all the

parties’ rights and liabilities unless sooner modified or dissolved” (FTC Matter, ECF 89 at 9).

         On January 3, 2020, the Nudge Defendants filed the pending Motion to Stay requesting

the court stay all proceedings in this matter until “entry of a final judgment in the FTC litigation

or until the Preliminary Injunction is otherwise modified or dissolved” (ECF 89). Jackson

Defendants filed a partial objection to the Motion to Stay (ECF 90) arguing that if the court was

to deny the motion to amend, it could proceed with the present matter, but granting leave to

amend would require a stay “in order to comply with the injunction” (ECF 90 at 1). Jackson

Defendants also filed a reply to Plaintiff’s opposition clarifying their narrow objection that Judge

Shelby’s Preliminary Injunction “by its express terms, enjoins Plaintiff from taking any further

action in this matter relating to defendants Nudge, BuyPD, and Ryan Poleman without first



2
  See Federal Trade Commission et al v. Nudge LLC et al., Case No. 2:19-cv-00867-DBB-EJF (D. Utah) at ECF 89.
Income is not a named party in the FTC Matter (ECF 89). However, without explanation, the Nudge Defendants
argue the Motion to Stay applies to Income (FTC Matter, ECF 89). A logical conclusion is that because the
Preliminary Injunction applies to “subsidiaries, affiliates, successors and assigns” Income would be included. Id.
However, because that has not been made clear the court cannot confirm the Preliminary Injunction applies to Income.

3
  Per ECF 93 in the FTC Matter, the Complaint is currently under seal, so the court does not reference its specific
factual allegations herein. Nonetheless in reviewing the Complaint and the Preliminary Injunction in the FTC Matter,
while the claims of relief differ from the present matter, the underlying factual premise is similar to the present matter.




                                                            3
obtaining leave from Judge Shelby” in the FTC matter (ECF 92 at 2). The Jackson Defendants

reiterated their position that this court could proceed, but if the court was inclined to grant the

motion to amend, a stay is necessary because “it would be impossible to prosecute or defend the

matter going forward without violating the injunction” where the parties are “lumped” together

and there is no way to parcel out the claims against particular defendants (ECF 92 at 2).

        Plaintiff filed an opposition to the stay arguing Judge Shelby’s Preliminary Injunction

does not stay all proceedings against all the defendants in the present matter, is unduly

prejudicial to Plaintiff, and that the court should rule on Plaintiff’s Motion to Amend prior to

considering a stay (ECF 91). Plaintiff argues there is a way to proceed in the present matter as to

the remaining six defendants and not violate the Preliminary Injunction (ECF 74). Defendants

Insider’s Cash and Guardian Law did not file papers in response to the Motion to Stay.

                                          II.     DISCUSSION

        A. Motion to Amend

        Federal Rule of Civil Procedure 15(a)(2) provides that the court should freely give leave

to amend when justice so requires. “The district court has ‘wide discretion to recognize a motion

for leave to amend in the interest of a just, fair or early resolution of litigation.’” Bylin v.

Billings, 568 F.3d 1224, 1229 (10th Cir. 2009) (quoting Calderon v. Kan. Dep't of Soc. & Rehab.

Servs., 181 F.3d 1180, 1187 (10th Cir. 1999)).

        Plaintiff’s Amended Complaint asserts causes of action against all defendants collectively

including fraud, violations of 18 U.S.C. § 1962, the Racketeering Influenced and Corrupt

Organizations Act (RICO claims), civil conspiracy, and breach of fiduciary duty. Judge

Campbell in her Order Granting Motion to Dismiss (ECF 72) directed Plaintiff to submit a

complaint that alleges at least two predicate acts as to each defendant, sufficiently pleads an

amount in controversy over $75,000, pleads underlying fraud with specificity in accordance with



                                                    4
FRCP 9(b), and sufficiently alleges Invictus Law participated in the operation of the larger

enterprise, which the Plaintiff has cured. However, the proposed Amended Complaint cannot be

litigated as to Buy PD, Nudge, and Poleman. While the interests of justice warrant granting

Plaintiff leave to amend, Plaintiff will need to re-file a motion to amend and proposed amended

complaint that complies with the Preliminary Injunction and the stay as further set forth below.

       B. Motion to Stay

       The court has inherent power to stay proceedings in matters pending before it. See Pet

Milk Co. v. Ritter, 323 F.2d 586, 588 (10th Cir. 1963) (“[T]he district court has the power to stay

proceedings pending before it and to control its docket for the purpose of ‘economy of time and

effort for itself, for counsel, and for litigants.’”) (quoting Landis v. N. Am. Co., 299 U.S. 248,

254 (1936)); see also Clinton v. Jones, 520 U.S. 681, 706, 117 (1997). In exercising this

judgment, factors “‘relevant to the court’s decision are: (1) whether a stay would promote

judicial economy; (2) whether a stay would avoid confusion and inconsistent results; and (3)

whether a stay would unduly prejudice the parties or create undue hardship.’” Miller v. Basic

Research, LLC, 2001 WL 818150 (D. Utah Mar. 2, 2011) (quoting Evergreen Holdings, Inc. v.

Sequoia Global, Inc., 2008 WL 4723008, at *2 (W.D. Okla. 2008)).

       Having considered these factors, the court finds that in order to avoid confusion,

inconsistent results, to promote judicial economy, and to comply with the Preliminary Injunction,

the court must stay the case as to BuyPD, Nudge and Poleman. While a party seeking a stay

“must make out a clear case of hardship or inequity in being required to go forward,” given the

Preliminary Injunction entered in the FTC Matter, the standard is shadowed by that ruling as to

BuyPD, Nudge and Poleman. See Miller v. Basic Research, LLC, 2011 WL 818150 (D. Utah

March 2, 2001). No party objects to a stay that applies to these three defendants. There is

disagreement as the remaining six defendants.



                                                  5
       Addressing the remaining six defendants Income, the Jackson Defendants, Insider’s Cash

and Guardian, judicial economy weighs against issuing a stay, assuming Plaintiff can submit a

proposed complaint and path forward that does not violate the Preliminary Injunction. The court

recognizes that Plaintiff and each defendant has different interests in this matter and that the

claims at issue in the present suit and the FTC Matter appear to be different. However, the

underlying factual premise appears to be the same. The present proposed Amended Complaint

(ECF 74 at 1) has extensive interconnection and overlap between the theories alleged against all

of the defendants in the present matter such that it seems difficult, if not impossible, to separate

the claims against BuyPD, Nudge and Poleman from the facts and claims against the other six

remaining defendants. However, Plaintiff argues that careful case management could allow the

claims to proceed against the six other defendants but does not offer a specific path for how that

can be achieved. For the time being, in trying to balance all the competing interests, the court

will allow Plaintiff leave to file a second motion to amend with a proposed amended complaint

that addresses the path forward.

       No party directly addresses the risk of inconsistent results and/or conclusions. However,

the Jackson Defendants argue that given the intertwined nature of Plaintiff’s claims against all

the defendants in the present matter “there would be no way for Plaintiff to prosecute its claim,

seek class certification or for the Jackson Defendants to defend against Plaintiff’s claims without

involving the” Nudge Defendants (ECF 92 at 2). This matter is still at its infancy. Although the

case was filed just over a year ago, only the motions to dismiss decided by Judge Campbell have

been litigated. There is currently no scheduling order in place and therefore no discovery has

been exchanged or depositions conducted. Plaintiff has also not filed its motion for class




                                                  6
certification. Given the infancy of this case, the court cannot discern if the Jackson Defendants’

argument is accurate but will allow Plaintiff the opportunity to prove otherwise.

       With regard to the prejudice factor, Plaintiff argues the litigation in the FTC matter “is

unclear and could significantly delay” the present matter (ECF 91 at 8). The court acknowledges

a stay for the Plaintiff is burdensome and prolongs the litigation and therefore weighs in favor of

denying the stay as to the remaining defendants. Given the Preliminary Injunction, and in

considering all of the competing interests at play including the infancy of this matter, it is

difficult to see how the matter could proceed in a way that would be efficient for Plaintiff, the

other defendants, and the court. However, balancing all these together, the court concludes that

Plaintiff should be afforded an opportunity to address all of these issues. Plaintiff must provide

the court with insight as to how this matter may proceed, in addition to meeting each element of

the claims and diversity jurisdiction, in its second motion to amend and proposed amended

complaint.

                                              ORDER

       IT THEREFORE ORDERED that Nudge Defendants’ Motion to Stay (ECF 89) is hereby

GRANTED IN PART. This matter is stayed only as to defendants BuyPD, Nudge, and Poleman

until the FTC Matter is resolved, or a party seeks relief from the stay.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to Amend (ECF 74) is

GRANTED IN PART. Plaintiff must file a motion to amend and proposed amended complaint

that complies with this order within twenty-eight (28) days.

       DATED this 31 March 2020.




                                               Magistrate Judge Cecilia M. Romero
                                               United States District Court for the District of Utah



                                                  7
